741 N.W.2d 302 (2007)
WAR-AG FARMS, LLC, Dale Warner and Dee Ann Warner, Plaintiffs-Appellants,
v.
FRANKLIN TOWNSHIP, Franklin Township Zoning Board of Appeals, and Franklin Township Planning Commission, Defendants-Appellees.
Docket No. 133298. COA No. 270242.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the January 17, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.